IN THE
TENTH COURT OF APPEALS










 

No. 10-06-00313-CR
No. 10-06-00314-CR
 
Michael Larkin,
                                                                      Appellant
 v.
 
The State of Texas,
                                                                      Appellee
 
 

From the 52nd District Court
Coryell County, Texas
Trial Court Nos. FISC-05-17710
and FO-06-18232
 

ABATEMENT ORDER





 
          Appellant’s
brief is overdue in these appeals.  
 
          Therefore, we abate these appeals to
the trial court to conduct a hearing within 30 days of the date of this Order
pursuant to Texas Rule of Appellate Procedure 38.8(b)(2) and (3).  Tex. R. App. P. 38.8(b)(2), (3).
          Supplemental Clerk’s and Reporter’s
Records are ordered to be filed within 45 days of the date of this Order.  See
id.
 
                                                                   PER
CURIAM
 
Before
Chief Justice Gray,
          Justice
Vance, and
          Justice
Reyna
Appeals
abated
Order
issued and filed May 2, 2007
Do
not publish


 style='mso-bidi-font-weight:
normal'>No. 10-02-00321-CR
No.
10-02-00322-CR
No.
10-02-00323-CR
No.
10-02-00324-CR
No.
10-02-00325-CR
 
Wayne Owen Stubblefield,
                                                                      Appellant
 v.
 
The State of Texas,
                                                                      Appellee
 
 
 

From the 52nd District Court
Coryell County, Texas
Trial Court Nos. 16370, 16421, 16422, 16423
and 16424
 

MEMORANDUM 
Opinion

 



        This appeal concerns five convictions for
aggravated assault.  See Tex. Penal Code Ann.
§ 22.02(a) (Vernon Supp. 2004). 
We will affirm.
      In his sole issue, Appellant contends that
the trial court erred in sustaining the State’s objection to evidence of
statements that Appellant made to police sometime after his arrest.  At trial, Appellant argued that the
statements were admissible as exceptions to the hearsay rule, see Tex.
R. Evid. 802, as a “[s]tatement of his penal interest,” cf. id. 803(24) (“statements against
interest”).  He also argued that the
statements were admissible as statements of Appellant’s then existing mental,
emotional, or physical condition.  See id. 803(3).  Appellant also apparently argued that the
statements were admissible under Texas’s confession statute.  See
Tex. Code Crim. Proc. Ann. art.
38.22, § 3 (Vernon Supp. 2004). 
On appeal, Appellant contends that the statements were “res gestae of the arrest” and “necessary
to explain or contradict actions and declarations first offered by the State”
(emphasis in orig.) (citing Cazares v.
State, 488 S.W.2d 455, 457 (Tex. Crim. App. 1972)).  Neither of these theories of admissibility
comports with his theories for admission argued at trial.  See
Tex. R. App. P. 33.1(a); Routier v. State, 112 S.W.3d 554, 586
(Tex. Crim. App. 2003), cert. denied, 124
S. Ct. 2157 (2004); Dixon v. State, 2 S.W.3d 263, 273 (Tex. Crim. App. 1999) (op. on
reh’g).  Accordingly, Appellant forfeits his
complaint.  See id.  We overrule
Appellant’s issue, and affirm the judgment.
TOM
GRAY
Chief Justice
Before Chief Justice Gray,
      Justice
Vance, and
      Justice Reyna
Opinion
delivered and filed September 29, 2004
Affirmed
Do
not publish
[CR25]